                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                   IN THE UNITED STATES DISTRICT COURT                      January 15, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS                     David J. Bradley, Clerk
                             HOUSTON DIVISION



UNITED STATES OF AMERICA,              §
                                       §
                  Plaintiff,           §
                                       §
v.                                     §             CRIMINAL NUMBER H-18-594
                                       §
JORGE MADERO-GIL,                      §
                                       §
                  Defendant.           §




                        MEMORANDUM OPINION AND ORDER



      Defendant, Jorge Madero-Gil, has filed Defendant's Motion to

Dismiss     the   Indictment   ("Defendant's         Motion")     (Docket         Entry

No. 15), to which the United States has filed its Opposition to

Defendant    Jorge   Madero-Gil' s    Motion    to   Dismiss     the     Indictment

("Government's Response")      (Docket Entry No. 17) .

      The Government's Response            (Docket Entry No.      17),     which is

supported    by   the    exhibits    attached    thereto,       establishes           the

following facts:

            Madero-Gil, a citizen of Mexico, is charged by
      indictment    with    illegal    re-entry   into    the
      United States, a violation of 8 U.S.C. § 1326(a) and
      (b) (1). See Dkt. No. 1. Sometime before December 11,
      2014, Madero-Gil entered into the United States without
      obtaining legal status.       On December 11,     2014,
      Madero-Gil was arrested by the Harris County Sheriff's
      Office for the offense of Assault Public Servant. On
      January 22, 2015, the Defendant was convicted of a
      lesser offense of resisting arrest and sentenced to 180
      days confinement in the Harris County Jail.         See
      Exhibit 1.    On February 26, 2015, Madero-Gil was
         encountered and interviewed at the Harris County Jail
         by an Immigration Officer, where it was determined that
         the Defendant was not a citizen of the United States
         and was in fact a citizen and national of Mexico who
         was not legally in the United States. Madero-Gil was
         given a copy of the I-247 Immigration and Detainer -
         Notice of Action.  See Exhibit 2.

               At some point prior to or on March 8, 2015,
         Madero-Gil was transferred from the Harris County Jail,
         to the custody of United States Immigration and Customs
         Enforcement (ICE) officials.        On March 8, 2015,
         Madero-Gil received a Notice to Appear (NTA) before an
         Immigration Judge ( IJ) for the purpose of a deportation
         hearing. See Exhibit 4. 1 Madero-Gil signed the notice
         and further requested an expedited hearing, waiving his
         right   to  the   10-day waiting period.         Ex.  4.
         Madero-Gil's hearing was held on April 23, 2015, he
         attended, and he was ordered deported. See Exhibit 5.
         Madero-Gil was subsequently deported on April 27, 2015,
         see Exhibit 6,     but re-entered the United States
         illegally on at least six subsequent occasions and was
         eventually detained. On each occasion, the 2015 order
         of his deportation was reinstated,         resulting in
         Madero-Gil being deported each time, in 2015.        See
         Exs. 7-15.

         Defendant was indicted in this action for illegal reentry in

violation of 8 U.S. C.       §   1326 (a)    (Docket Entry No.   1) .     In his

Motion defendant argues          that as a     result of   the United States

Supreme Court's recent decision in Pereira v. Sessions, 138 S. Ct.

2105, 2110-14    (2018), the immigration judge lacked subject matter

jurisdiction,    rendering the 2015 removal order void.                 Defendant

also argues that the underlying removal order "violated due process

and violated 8 U.S.C.    §   1326(d)" (Defendant's Motion, Docket Entry

No. 15, page 1) .


     1
     The NTA required defendant to appear at a date and time "to
be set."

                                       -2-
      There is no authority by the United States Court of Appeals

for the Fifth Circuit that directly addresses the effect of Pereira

on indictments under 8 U.S.C.        §   1326.   District courts have reached

differing conclusions.      Having carefully considered these opinions

the court concludes that the December 14,                 2018,    Memorandum and

Order entered by Judge Diana Saldana in United States of America v.

Guillermo    Malagamba-De    Leon,       Criminal   Action        No.   5:18-00691,

correctly analyzes and resolves these issues raised by Defendant's

Motion.     As Judge Saldana explained,

            even assuming without deciding that Defendant's
      jurisdictional arguments are correct, he is still not
      entitled to the relief he seeks.     A jurisdictionally
      defective removal order may still serve as the basis
      for a Section 1326 prosecution, and a Section 1326
      defendant who seeks to challenge his underlying removal
      order on jurisdictional grounds must still satisfy all
      three requirements of Section 1326(d).

Memorandum and Order in 5:18-00691, Docket Entry No. 27, p. 17.

      8 U.S.C.    §   2326(d) provides:

      (d)     Limitation on collateral           attack    on underlying
              deportation order

            In a criminal proceeding under this section, an
      alien may not challenge the validity of the deportation
      order described in subsection (a) (1) or subsection (b)
      unless the alien demonstrates that-

              (1)  the alien exhausted any administrative
              remedies that may have been available to seek
              relief against the order;

              ( 2) the deportation proceedings at which the
              order was issued improperly deprived the alien of
              the opportunity for judicial review; and


                                         -3-
                   ( 3) the     entry of     the order was               fundamentally
                   unfair.

If a defendant fails to satisfy any of these elements, the court

need       not    consider    the    other   elements.             See    United    States      v.

Mendoza-Mata, 322 F.3d 829, 832 (5th Cir. 2003).

           A removal order of an immigration judge may be appealed to

the Board of Immigration Appeals ( "BIA'')                         See 8 C.F.R.       §    1003.3.

Defendant does not argue that he exhausted available administrative

remedies by appealing his April 23,                        2015,    removal order.             The

record reflects         that defendant waived his                   right    to appeal         the

order. 2         Defendant argues that he is not required to exhaust his

administrative remedies because the immigration proceedings were

void       under     Pereira.         But    a     court's       exercise      of         apparent

jurisdiction,         even    if    erroneous,        is   not     subject    to    collateral

attack if the party seeking to challenge the order had the prior

opportunity to challenge jurisdiction and failed to do so. 3                                  See,

~'          Royal    Insurance      Company      of    America       v.     Quinn-L        Capital

Corporation, 960 F. 2d 1286, 1293 (5th Cir. 1992); United States v.

Hansard,         2007 WL 2141950,      *1    (5th Cir.       2007).         Therefore,        even

assuming arguendo that the immigration judge lacked jurisdiction,


       2
     April 23, 2015, Order of the Immigration Judge, Attachment 1
to Government's Response (Government Exhibit 5) , Docket Entry
No. 17-1, page 18.
       3
      Even assuming that the failure to include the date and time
of the removal proceeding in the NTA deprived the immigration judge
of subject matter jurisdiction, the immigration judge would have
reasonably believed that jurisdiction existed.

                                             -4-
defendant was required to exhaust his administrative remedies in

order to challenge the underlying removal order.                   It is undisputed

that he failed to do so.

           Defendant has    also failed       to    show that    the    2015    removal

proceeding improperly deprived him of the opportunity for judicial

review.       After being served with the NTA, defendant requested an

immediate hearing, 4 made no application for relief from removal,

and waived his right to appeal the removal order. 5                         Defendant's

decision to waive his right to appeal the removal order precludes

him    from    satisfying    the    second     requirement       for    a    collateral

challenge under§ 1326(d).

           Nor has defendant demonstrated that entry of the removal order

was prejudicial or otherwise unfair.                Entry of a removal order may

be fundamentally unfair or prejudicial to the defendant if there is

a "reasonable likelihood that but for the errors complained of the

defendant would not have been" removed.               See Mendoza-Mata, 322 F.3d

at    832    (citation omitted).       There       is nothing    in the       record to

indicate that if the NTA had included the date and time for the

removal      proceeding,    the    proceeding      would   not   have       resulted   in

defendant's removal.


       4
     NTA, Attachment 1 to Government's Response                             (Government
Exhibit 4), Docket Entry No. 17-1, page 17.
       5
     April 23, 2015, Order of the Immigration Judge, Attachment 1
to Government's Response (Government Exhibit 5), Docket Entry
No. 17-1, page 18.

                                        -5-
        Because defendant has failed to establish any of the three

§   1326(d) requirements to challenge collaterally his prior removal

order, Defendant's Motion to Dismiss the Indictment (Docket Entry

No. 15) is DENIED.

        SIGNED at Houston, Texas, on this 15th day of January, 2019.




                                       UNITED STATES DISTRICT JUDGE




                                 -6-
